Exhibit 10.128

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of the
17th day of October, 2006, by and between Comverse Technology, Inc., a New York
corporation (together with its successors and assigns permitted under this
Agreement, the “Company”), and Shefali Shah (the “Executive”).

W I T N E S S E T H

WHEREAS, the Executive is currently serving as Associate General Counsel of the
Company;

WHEREAS, the Company desires to continue to employ the Executive as its
Associate General Counsel and to enter into an employment agreement embodying
the terms of such employment; and

WHEREAS, the Executive desires to enter into this Agreement and to accept such
continued employment, subject to the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
(individually a “Party” and together the “Parties”), intending to be legally
bound, agree as follows:

1. Definitions.

(a) “Base Salary” shall mean the Executive’s annual base salary as determined in
accordance with Section 4 below, including any applicable increases.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Cause” shall mean a good faith finding by the Company of:

 

  (i) a conviction of the Executive of, or a plea of nolo contendere by the
Executive to, any felony;

 

  (ii) a material violation by the Executive of federal or state securities
laws, as determined by a court or other governmental body of competent
jurisdiction;

 

  (iii) willful misconduct or gross negligence by the Executive resulting in
material and demonstrable harm to the Company;

 

  (iv) a material violation by the Executive of any Company policy or procedure
provided to the Executive resulting in material and demonstrable harm to the
Company including, without limitation, a material violation of the Company’s
Code of Business Conduct and Ethics;



--------------------------------------------------------------------------------

  (v) the repeated and continued failure by the Executive to carry out, in all
material respects, the reasonable and lawful directions of the Company that are
within the Executive’s individual control and consistent with the Executive’s
status as a senior executive of the Company and her duties and responsibilities
hereunder, except for a failure that is attributable to the Executive’s illness,
injury or Disability; or

 

  (vi) fraud, embezzlement, theft or material dishonesty by the Executive
against the Company,

provided that no finding of Cause pursuant to subsections (iii), (iv) or
(v) hereof shall be effective unless and until the Company has provided the
Executive with written notice thereof in accordance with Section 23 below
stating with specificity the facts and circumstances underlying the finding of
Cause and, if the basis for such finding of Cause is capable of being cured by
the Executive, providing the Executive with an opportunity to cure the same
within thirty (30) calendar days after receipt of such notice in accordance with
Section 23 below.

(d) “Change in Control” shall occur upon:

 

  (i) any person, entity or affiliated group becoming the beneficial owner or
owners of more than fifty percent (50%) of the outstanding equity securities of
the Company, or otherwise becoming entitled to vote shares representing more
than fifty percent (50%) of the undiluted total voting power of the Company’s
then-outstanding securities eligible to vote to elect members of the Board (the
“Voting Securities”);

 

  (ii) a consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
equity securities immediately prior to such transaction or series of related
transactions would not be the holders immediately after such transaction or
series of related transactions of more than fifty percent (50%) of the Voting
Securities of the entity surviving such transaction or series of related
transactions;

 

  (iii) the sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company; or

 

  (iv) a change in the composition of the Board occurring within a one (I) year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors.

“Incumbent Directors” will mean directors who either (A) are members of the
Board as of the Effective Date, or (B) are elected or nominated for election to
the Board with the affirmative votes of at least a majority of the Board at the
time of such election or nomination.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

2



--------------------------------------------------------------------------------

(f) “Compensation Committee” shall mean the Compensation Committee of the Board
or another committee of the Board that performs the functions typically
associated with a compensation committee.

(g) “Disability” shall mean the Executive’s inability to substantially perform
her duties and responsibilities under this Agreement for a period of six
(6) consecutive months or nine (9) out of twelve (12) nonconsecutive months due
to a physical or mental disability, as the term “physical or mental disability”
is defined in the Company’s long-term disability insurance plan then in effect
(or would be so found if the Executive applied for coverage or benefits under
such plan).

(h) “Effective Date” shall mean the date set forth above.

(i) “Good Reason” shall mean, without the Executive’s prior written consent, the
occurrence of any of the following events or actions, provided that no finding
of Good Reason shall be effective unless and until the Executive has provided
the Company, within sixty (60) calendar days of becoming aware of the facts and
circumstances underlying the finding of Good Reason, with written notice thereof
in accordance with Section 23 below stating with specificity the facts and
circumstances underlying the finding of Good Reason and, if the basis for such
finding of Good Reason is capable of being cured by the Company, providing the
Company with an opportunity to cure the same within thirty (30) calendar days
after receipt of such notice in accordance with Section 23 below:

 

  (i) any reduction in the Executive’s Base Salary, other than as part of an
across-the-board reduction applicable to all senior executives of Comverse
Technology, Inc.;

 

  (ii) an actual relocation of the Executive’s principal office from the
Company’s office location as of the Effective Date to outside the borough of
Manhattan;

 

  (iii) any change in the Executive’s title, position or reporting status,
unless the Executive is provided with a comparable title, position or reporting
status, or any diminution of the Executive’s duties or responsibilities;

 

  (iv) a failure of the Company to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the assets of the Company within ten (10) calendar days after completion of a
merger, consolidation, sale or similar transaction; or

 

  (v) a material breach by the Company of any provision of this Agreement.

(j) “Nonsolicitation Period” shall mean the period commencing on the Effective
Date and ending on the first anniversary of the date of termination.

(k) “Term of Employment” shall mean the period specified in Section 2 below, as
such period may be extended.

 

3



--------------------------------------------------------------------------------

2. Term of Employment.

The Company hereby continues to employ the Executive, and the Executive hereby
accepts such continued employment, for the period commencing on the Effective
Date and ending on May 31, 2008, subject to earlier termination of the Term of
Employment in accordance with the terms of this Agreement. This Agreement shall
be automatically renewed for additional one (1) year periods on each anniversary
of the Effective Date thereafter, unless either Party notifies the other Party
in writing of her or its intention not to renew this Agreement not less than
thirty (30) calendar days prior to such expiration date or anniversary, as the
case may be.

3. Position, Duties and Responsibilities; Reporting.

As of the Effective Date and continuing for the remainder of the Term of
Employment, the Executive shall be employed as the Associate General Counsel of
the Company. In this capacity, the Executive shall be assigned only such duties
and responsibilities as are appropriate for a person holding the offices set
forth in this section. The Executive shall serve the Company faithfully,
conscientiously and to the best of the Executive’s ability and shall promote the
interests and reputation of the Company. Unless prevented by illness, injury or
Disability, the Executive shall devote all of the Executive’s time, attention,
knowledge, energy and skills during normal working hours, and at such other
times as the Executive’s duties may reasonably require, to the duties of the
Executive’s employment; provided, however, that the Executive may (a) serve on
civic or charitable boards or committees; or (b) with the approval of the Chief
Executive Officer of the Company or the Board, serve on corporate boards or
committees. The Executive shall report to the Executive Vice President, Chief
Administrative Officer, General Counsel and Secretary in carrying out her duties
under this Agreement.

4. Base Salary.

As of the Effective Date and for the remainder of Fiscal Year 2006, the
Executive shall be paid a Base Salary of three hundred thousand dollars
($300,000), payable in accordance with the regular payroll practices of the
Company. For Fiscal Year 2007, the Executive shall be paid a Base Salary of no
less than three hundred fifty thousand dollars ($350,000), payable in accordance
with the regular payroll practices of the Company. Thereafter, the Base Salary
shall be reviewed and increased no less frequently than annually, though the
amount of such increase shall be determined in the discretion of the Board or
the Compensation Committee. After giving effect to the preceding two sentences,
the Base Salary may not be decreased from such increased amount unless the
Executive provides her prior written consent to such decrease.

5. Incentive Compensation Arrangements.

During the Term of Employment, the Executive shall be entitled to participate in
any Company incentive compensation plans, programs and/or arrangements
applicable to senior-level executives as established and modified from time to
time by the Board or the Compensation Committee in its discretion. In addition,
the Executive shall receive a bonus (the “Bonus Compensation”) in an amount
(i) no less than fifty thousand dollars ($50,000) for Fiscal Year 2006 and
(ii) as determined in the discretion of the Board or Compensation Committee for

 

4



--------------------------------------------------------------------------------

each fiscal year thereafter, payable each February on the first payroll date
after the close of the applicable fiscal year. The first Bonus Compensation
payment shall be due and payable in February 2007.

6. Incentive Equity Compensation Programs.

During the Term of Employment, the Executive shall be eligible to receive
incentive equity at such times, in such amounts and subject to such terms and
conditions as shall be determined by the Compensation Committee.

7. Employee Benefit Programs.

During the Term of Employment, the Executive shall be entitled to participate in
all employee welfare and pension benefit plans, programs and/or arrangements
applicable to senior-level executives.

8. Reimbursement of Business Expenses.

During the Term of Employment, the Executive is authorized to incur reasonable
business expenses in carrying out her duties and responsibilities under this
Agreement, and the Company shall reimburse her for all such reasonable business
expenses, subject to documentation in accordance with the Company’s policy.

9. Perquisites.

(a) During the Term of Employment, the Executive shall be entitled to
participate in the Company’s executive fringe benefit programs applicable to the
Company’s senior-level executives (if any) in accordance with the terms and
conditions of such programs as in effect from time to time.

(b) The Company shall pay for reasonable legal fees and expenses incurred by the
Executive in connection with the negotiation and drafting of this Agreement.

(c) The Company shall continue to reimburse the Executive for the annual
membership fee and any monthly membership fees for a membership at an area
health club of her choice.

10. Vacation.

The Executive shall be entitled to an amount of paid vacation established by the
Company’s vacation policy. The Executive may carry over any unused vacation from
year to year and will receive payment for any accrued, unused vacation upon
termination of employment for any reason.

11. Termination of Employment.

(a) Termination of Employment Due to Death. In the event of the Executive’s
death during the Term of Employment, the Term of Employment shall end as of the
date of the Executive’s death and her estate and/or beneficiaries, as the case
may be, shall be entitled to the following:

 

  (i) Base Salary earned but not paid prior to the date of her death;

 

5



--------------------------------------------------------------------------------

  (ii) a pro-rata share of the Bonus Compensation the Executive would have
earned if she had remained employed through the end of Fiscal Year 2006, payable
in a lump sum within thirty (30) calendar days of the date of death in
accordance with the Company’s regular payroll policy;

 

  (iii) the immediate vesting of all stock options and deferred stock awarded to
the Executive, with any options granted after the Effective Date having a
minimum exercise period of one (1) year from the date of termination or, if
less, the maximum amount permitted by Section 409A of the Internal Revenue Code
of 1986 (“Section 409A”), subject to any option plan provisions relating to a
change in control or similar event and to the initial ten (10) year term of the
options; provided, however, that, if necessary, such exercise period shall be
extended if permitted by Section 409A until the exercise of the options would
cease to violate any federal or state securities laws subject to the initial ten
(10) year term of the options;

 

  (iv) any amounts earned, accrued or owing to the Executive but not yet paid
under Sections 7, 8, 9 or 10 above prior to the date of her death; and

 

  (v) such other or additional benefits, including equity compensation, if any,
as may be provided under applicable plans, programs and/or arrangements of the
Company.

(b) Termination of Employment Due to Disability. If the Executive’s employment
is terminated due to Disability during the Term of Employment, either by the
Company or by the Executive, the Term of Employment shall end as of the date of
termination and the Executive shall be entitled to the following:

 

  (i) Base Salary earned but not paid prior to the date of termination;

 

  (ii) a pro-rata share of the Bonus Compensation the Executive would have
earned if she had remained employed through the end of Fiscal Year 2006, payable
in a lump sum within thirty (30) calendar days of the date of termination in
accordance with the Company’s regular payroll policy;

 

  (iii) the immediate vesting of all stock options and deferred stock awarded to
the Executive, with any options granted after the Effective Date having a
minimum exercise period of one (1) year from the date of termination or, if
less, the maximum amount permitted by Section 409A, subject to any option plan
provisions relating to a change in control or similar event and to the initial
ten (10) year term of the options; provided, however, that, if necessary, such
exercise period shall be extended if permitted by Section 409A until the
exercise of the options would cease to violate any federal or state securities
laws subject to the initial ten (10) year term of the options;

 

6



--------------------------------------------------------------------------------

  (iv) any amounts earned, accrued or owing to the Executive but not yet paid
under Sections 7, 8, 9 or 10 above prior to the date of termination; and

 

  (v) such other or additional benefits, including equity compensation, if any,
as may be provided under applicable plans, programs and/or arrangements of the
Company.

In no event shall a termination of the Executive’s employment for Disability
occur unless the Party terminating the Executive’s employment provides written
notice to the other Party in accordance with Section 23 below.

(c) Termination of Employment by the Company for Cause. If the Company
terminates the Executive’s employment for Cause during the Term of Employment,
the Term of Employment shall end as of the date of termination and the Executive
shall be entitled to the following:

 

  (i) Base Salary earned but not paid prior to the date of termination;

 

  (ii) any amounts earned, accrued or owing to the Executive but not yet paid
under Sections 7, 8, 9 or 10 above prior to the date of termination; and

 

  (iii) such other or additional benefits, including equity compensation, if
any, as may be provided under applicable plans, programs and/or arrangements of
the Company.

In no event shall a termination of the Executive’s employment for Cause occur
pursuant to Sections 1(c)(iii), (iv) or (v) hereof unless and until the Company
provides written notice thereof to the Executive in accordance with Section 23
below stating with specificity the facts and circumstances underlying the
finding of Cause and, if the basis for such finding of Cause is capable of being
cured by the Executive, providing the Executive with an opportunity to cure the
same within thirty (30) calendar days after receipt of such notice in accordance
with Section 23 below.

(d) Termination of Employment by the Company Without Cause. If the Executive’s
employment is terminated by the Company without Cause, other than due to death
or Disability, the Term of Employment shall end as of the date of termination
and the Executive shall be entitled to the following:

 

  (i) Base Salary earned but not paid prior to the date of termination;

 

  (ii) a pro-rata share of the Bonus Compensation the Executive would have
earned if she had remained employed through the end of Fiscal Year 2006, payable
in a lump sum within thirty (30) calendar days of the date of termination in
accordance with the Company’s regular payroll policy;

 

7



--------------------------------------------------------------------------------

  (iii) one hundred percent (100%) of the greater of (A) the Base Salary in
effect on the date of termination or (B) the Base Salary in effect immediately
prior to any reduction that would constitute Good Reason, payable in a lump sum
within thirty (30) calendar days of the date of termination in accordance with
the Company’s regular payroll practice;

 

  (iv) one hundred percent (100%) of the Bonus Compensation the Executive
received in the fiscal year immediately prior to the fiscal year in which her
employment terminated, payable in a lump sum within thirty (30) calendar days of
the date of termination in accordance with the Company’s regular payroll
practice;

 

  (v) to have the Company pay the full premiums (employer and employee portions)
for the Executive’s and any covered beneficiary’s coverage under COBRA health
continuation benefits over the eighteen (18) month period immediately following
the date of termination;

 

  (vi) the immediate vesting of all stock options and deferred stock awarded to
the Executive, with any options granted after the Effective Date having a
minimum exercise period of one (1) year from the date of termination or, if
less, the maximum amount permitted by Section 409A, subject to any option plan
provisions relating to a change in control or similar event and to the initial
ten (10) year term of the options; provided, however, that, if necessary, such
exercise period shall be extended if permitted by Section 409A until the
exercise of the options would cease to violate any federal or state securities
laws subject to the initial ten (10) year term of the options;

 

  (vii) any amounts earned, accrued or owing to the Executive but not yet paid
under Sections 7, 8, 9 or 10 above prior to the date of termination; and

 

  (viii) such other or additional benefits, including equity compensation, if
any, as may be provided under applicable plans, programs and/or arrangements of
the Company.

In no event shall a termination of the Executive’s employment without Cause
occur unless the Company provides written notice to the Executive in accordance
with Section 23 below at least thirty (30) calendar days prior to the actual
date of termination.

(e) Termination of Employment by the Executive for Good Reason. The Executive
may terminate her employment for Good Reason. Upon a termination by the
Executive of her employment for Good Reason, the Executive shall be entitled to
the same payments and benefits as provided in Section 11(d) above. In no event
shall a termination of the Executive’s employment for Good Reason occur unless
and until the Executive provides the Company, within sixty (60) calendar days of
becoming aware of the facts and circumstances underlying the finding of Good
Reason, with written notice in accordance with Section 23 below stating with
specificity the facts and circumstances underlying the finding of Good Reason
and, if the basis

 

8



--------------------------------------------------------------------------------

for such finding of Good Reason is capable of being cured by the Company,
providing the Company with an opportunity to cure the same within thirty
(30) calendar days after receipt of such notice in accordance with Section 23
below.

(f) Termination of Employment by the Executive Without Good Reason. If the
Executive terminates her employment without Good Reason, other than a
termination of employment due to death or Disability, the Executive shall be
entitled to the same payments and benefits as provided in Section 11(c) above.
In no event shall a termination of the Executive’s employment without Good
Reason occur unless the Executive provides written notice to the Company in
accordance with Section 23 below at least thirty (30) calendar days prior to the
actual date of termination.

(g) Termination of Employment Due to a Change in Control. If the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason in connection with or within one (1) year after a Change in Control,
the Executive shall be entitled to the same payments and benefits as provided in
Sections 11(d)(i), (ii) and (v) through (viii) and two (2) times the payments
provided in Sections 11(d)(iii) and (iv) above.

(h) Termination by Notice of Nonrenewal by the Company. If the Company
terminates the Executive’s employment by providing a notice of nonrenewal in
accordance with Section 2 above, the Executive shall be entitled to the same
payments and benefits as provided in Section 11(d) above.

(i) Termination by Notice of Nonrenewal by the Executive. If the Executive
terminates her employment by providing a notice of nonrenewal in accordance with
Section 2 above, the Executive shall be entitled to the same payments and
benefits as provided in Section 11(c) above.

(j) No Mitigation; No Offset. In the event of a termination of the Executive’s
employment for any reason under this Section 11, the Executive shall be under no
obligation to seek other employment and there shall be no offset against amounts
due to the Executive under this Agreement on account of any compensation
attributable to any subsequent compensation she may receive.

(k) Gross-Up Payment. If during or after the Term of Employment, the Executive
becomes subject to the excise tax imposed by Code Section 4999 (the “Parachute
Excise Tax”), the Company and the Executive agree that the Company shall pay to
the Executive a tax gross-up payment so that after payment by the Executive of
all federal, state and local excise, income, employment, Medicare and any other
taxes (including any related penalties and interest) resulting from the payment
of the parachute payments and the tax gross-up payments to the Executive by the
Company, the Executive retains on an after-tax basis an amount equal to the
amount that the Executive would have retained if she had not been subject to the
Parachute Excise Tax.

12. Confidentiality; Assignment of Rights.

(a) During the Term of Employment and thereafter, the Executive shall not
disclose to anyone or make use of any trade secret or proprietary or
confidential information of the

 

9



--------------------------------------------------------------------------------

Company, including such trade secret or proprietary or confidential information
of any customer or other entity to which the Company owes an obligation not to
disclose such information, which she acquires during the Term of Employment,
including, without limitation, records kept in the ordinary course of business,
except (i) as such disclosure or use may be required or appropriate in
connection with her work as an employee of the Company, (ii) when required to do
so by a court of law, governmental agency or administrative or legislative body
(including a committee thereof) with apparent jurisdiction to order her to
divulge, disclose or make accessible such information or (iii) as to such
confidential information that becomes generally known to the public or trade
without her violation of this Section 12(a).

(b) The Executive hereby sells, assigns and transfers to the Company all of her
right, title and interest in and to all inventions, discoveries, improvements
and copyrightable subject matter (the “Rights”) that, during the Term of
Employment, are made or conceived by her, alone or with others, and that relate
to the Company’s present business or arise out of any work she performs or
information she receives regarding the business of the Company while employed by
the Company. The Executive shall fully disclose to the Company as promptly as
possible all information known or possessed by her concerning the Rights, and
upon request by the Company and without any further compensation in any form to
her by the Company, but at the expense of the Company, execute all applications
for patents and copyright registrations, assignments thereof and other
applicable instruments and do all things that the Company may reasonably deem
necessary to vest and maintain in it the entire right, title and interest in and
to all such Rights.

13. Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, agents, heirs (in the case of the Executive) and
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company; provided, however, that such rights or
obligations may be assigned or transferred pursuant to the transactions
contemplated by clauses (ii) or (iii) of the definition of a Change in Control
merger or consolidation in which the Company is not the continuing entity, or
the sale or liquidation of all or substantially all of the assets of the
Company; provided further, however, that the assignee or transferee is the
successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law.

14. Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents and warrants that no agreement exists
between her and any other person, firm or organization that would be violated by
the performance of her obligations under this Agreement.

 

10



--------------------------------------------------------------------------------

15. Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, with respect thereto including, without limitation, any offer
letters or employment agreements and any nondisclosure, nonsolicitation,
inventions and/or noncompetition agreements between the Parties.

16. Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

17. Withholding.

The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

18. Severability.

In the event that any provision of this Agreement shall be determined by a court
of competent jurisdiction to be invalid or unenforceable for any reason, in
whole or in part, the remaining parts, terms or provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law.

19. Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to preserve
such rights and obligations.

20. Controlling Document.

If any provision of any agreement, plan, program, policy, arrangement or other
written document between or relating to the Company and the Executive conflicts
with any provision of this Agreement, the provision of this Agreement shall
control and prevail.

21. Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s
death, reference in this Agreement to the Executive shall be deemed, where
appropriate, to refer to her beneficiary, estate or other legal representative.

 

11



--------------------------------------------------------------------------------

22. Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York without reference to principles of
conflicts of law unless superseded by federal law. The Parties agree that any
suit, action or other legal proceeding that is commenced to resolve any matter
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the State of New York (or, if appropriate, a federal court
located within the State of New York), and the Parties consent to the
jurisdiction of such court.

23. Notices.

All notices shall be in writing, shall be sent to the following addresses listed
below using a reputable overnight express delivery service and shall be deemed
to be received one (l) calendar day after mailing.

 

If to the Company:  

810 Seventh Avenue, 35th Floor

New York, New York 10019

Attention: Chief Executive Officer

 

with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: David Zeltner, Esq.

If to the Executive:  

Shefali Shah, Esq.

888 8th Avenue, Apt. 9J

New York, New York 10019

24. Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

25. Cooperation.

The Executive agrees to cooperate with the Company in the investigation, defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company. Such cooperation shall
include meeting with representatives of the Company upon reasonable notice at
reasonable times and locations to prepare for discovery or any mediation,
arbitration, trial, administrative hearing or other proceeding or to act as a
witness. The Executive shall notify the Company if the Executive is asked to
assist, testify or provide information by or to any person, entity or agency in
any such proceeding or investigation.

 

12



--------------------------------------------------------------------------------

The Company shall pay for the Executive’s reasonable out-of-pocket expenses,
including legal fees and expenses, in the event the Executive is required to
provide such cooperation, including preparing for and/or participating or
testifying in any administrative, judicial, legal, regulatory, internal or other
proceeding or retaining legal counsel for any reason in connection with such
participation or testimony. In addition, in the event the Executive is not
employed by the Company when such cooperation is required, the Company shall pay
the Executive her then-applicable hourly rate or five hundred dollars ($500) per
hour, whichever is greater, for each hour of cooperation provided. Such payment
or reimbursement shall be made to the Executive within fourteen (14) calendar
days after submission of the relevant statements or invoices. The Executive also
agrees to cooperate with the Company in the transitioning of her
responsibilities after the date of termination.

26. Nonsolicitation.

The Executive covenants and agrees that during the Nonsolicitation Period she
shall not at any time, directly or indirectly, solicit any employee of the
Company for the purpose of causing such employee to terminate his or her
employment with the Company.

27. Compliance with Code Section 409A.

(a) If any payment, compensation or other benefit provided to the Executive in
connection with her employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A and the Executive is a specified employee as defined in
Section 409A(2)(B)(i), no part of such payments shall be paid before the day
that is six (6) months plus one (1) day after the date of termination (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.

(b) The Parties acknowledge and agree that the interpretation of Section 409A
and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and the Executive agree
to renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereof) so that
either (i) Section 409A will not apply or (ii) compliance with Section 409A will
be achieved; provided, however, that any resulting renegotiated terms shall
provide to the Executive the after-tax economic equivalent of what otherwise has
been provided to the Executive pursuant to the terms of this Agreement, and
provided further, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A.

 

13



--------------------------------------------------------------------------------

(c) If, notwithstanding the preceding provisions of this Section 27, any
payment, award, benefit or distribution (or any acceleration of any payment,
award, benefit or distribution) (the “Payments”) made or provided to the
Executive or for her benefit in connection with this Agreement or the
Executive’s employment with the Company or the termination thereof, are
determined to be subject to the tax imposed by Section 409A(a)(1)(B) or any
interest or penalties with respect to such taxes (such taxes, together with any
such interest and penalties, are collectively referred to as the “Section 409A
Tax”), then the Company will promptly pay to the Executive an additional amount
(a “Gross-Up Payment”) such that the net amount the Executive retains after
paying any applicable Section 409A Tax and any federal, state or local income or
FICA taxes on such Gross-Up Payment shall be equal to the amount the Executive
would have received if the Section 409A Tax were not applicable to the Payments.
All determinations of the Section 409A Tax and Gross-Up Payment, if any, will be
made by tax counselor other tax advisers designated by or acceptable to the
Executive. For purposes of determining the amount of the Gross-Up Payment, if
any, the Executive will be deemed to pay federal income tax at the highest
marginal rate of federal income taxation in the calendar year in which the
Payments are made and state and local income taxes at the highest marginal rate
of taxation in the state and locality of the Executive’s residence on the date
the Payments are made, net of the maximum reduction in federal income taxes that
could be obtained from deduction of such state and local taxes. If the
Section 409A Tax is determined by the Internal Revenue Service, on audit or
otherwise, to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Company
must make another Gross-Up Payment with respect to such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) within ten (10) calendar days immediately following the date that the
amount of such excess is finally determined. The Company and the Executive must
each reasonably cooperate with the other in connection with any administrative
or judicial proceedings concerning the existence or amount of liability for
Section 409A Tax with respect to the total Payments.

28. Counterparts.

This Agreement may be executed in two or more counterparts, and such
counterparts shall constitute one and the same instrument. Signatures delivered
by facsimile shall be deemed effective for all purposes to the extent permitted
under applicable law.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

      COMVERSE TECHNOLOGY, INC. Dated:  

10/17/06

    By:  

/s/ Raz Alon

        Name:   Raz Alon         Title:   CEO       EMPLOYEE Dated:  

10/17/06

   

/s/ Shefali Shah

      Name:   Shefali Shah